Citation Nr: 0604343	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In August 2005 the veteran appeared and 
gave testimony at a hearing before the undersigned in 
Wichita, Kansas.  A transcript of this hearing has been made 
a part of the record.


FINDING OF FACT

The veteran's hearing loss is not attributable to an injury 
suffered or a disease contracted during military service.


CONCLUSION OF LAW

The veteran's hearing loss is not the result of disease or 
injury incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for compensation for hearing loss was 
received in September 2002.  In support of his claim the 
veteran reports that he was exposed to acoustic trauma during 
service without any protection for his ears when he 
participated in house to house street fighting, fired a .30 
caliber Browning automatic rifle, used hand grenades, and was 
subjected to shelling and bombings.  He maintains that he has 
had no occupational or recreational noise exposure since his 
discharge.

At the August 2005 hearing the veteran testified that he 
first noticed that something was wrong with his hearing at 
the time of his discharge from military service.  He stated 
that it was at that time that he noticed that his ears were 
ringing.  He also stated that when engaging in conversations 
people had to repeat things to him.  He testified that he 
first consulted a doctor in 1947 or 1948, but was unable to 
remember what that doctor told him.  He then stated that he 
went for hearing aids in or around 2002; adding that he had 
been too proud to wear a hearing aid before then.

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  In correspondence dated 
in December 2003 the RO informed the veteran of the evidence 
needed to substantiate his claim, and that it would obtain 
relevant records in the custody of federal agencies.  The RO 
also advised the veteran that it would request medical 
records from private health care providers identified by the 
veteran, and that the veteran could obtain and submit any 
medical evidence to support his claim.  The Board finds that 
the December 2003 correspondence to the veteran fulfilled 
VA's duty to notify the veteran regarding the evidence 
necessary to support his claim, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's service 
medical records have been made a part of the file.  In 
addition, treatment records dated from November 2000 through 
September 2003 from the Mt. Vernon VA Community Based 
Outpatient Clinic (CBOC); treatment records dated in March 
and June 2002 from the Kansas City VAMC; and treatment 
records dated from April through October 2001 from the Gene 
Taylor VA CBOC have been gathered and made a part of the 
record.  The veteran was also given an audiological 
evaluation by VA in January 2004, and the ensuing report and 
opinion have been made a part of the record.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty while in active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2005).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b)(2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d)(2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's Enlisted Record and Report of Separation and 
Honorable Discharge, WD AGO Form 53-55, shows that he was 
awarded a Combat Infantryman Badge (CIB) for his service in 
the European Theater in 1945.  The CIB is indicative of 
participation in combat.  In addition, the veteran's 
Separation Qualification Record, WD AGO Form 100, noted that 
the veteran used an automatic rifle in action against enemy 
personnel for over year and that he participated in house-to-
house street fighting and used hand grenades.  If an injury 
or disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's service medical records (SMRs) are negative for 
any evidence of complaints or findings of hearing loss in 
service.  A discharge evaluation done in December 1945 showed 
hearing levels in each ear of 15/15 on whispered and spoken 
voice testing, which at that time was considered normal.

This finding was confirmed by a subsequent VA evaluation done 
in February 1947, which indicated that the veteran's auditory 
canals were normal, with hearing perception of 15 feet.

Associated with the claims file are VA treatment records for 
the period from November 2000 to November 2003.  The veteran 
was noted to complain of hearing loss in October 2001.  He 
was given an audiology consult.  Audiology clinic records, 
dated in June and July 2002, respectively, reflect that the 
veteran was seen for an audiology evaluation in June 2002.  
The clinical entry reported that the veteran had a bilateral 
sensorineural hearing loss.  No etiology was discussed.  The 
veteran was fitted with hearing aids in July 2002.

The veteran was afforded a VA audiology examination in 
January 2004.  The examiner noted that the veteran served as 
a rifleman during the war and that he engaged in house to 
house fighting.  The veteran was exposed to gunfire and 
explosions from multiple sources during service.  The veteran 
reported working as a beer salesman after service and denied 
any other excessive noise exposure.  An audiological 
evaluation revealed pure tone thresholds (at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz) of 25, 35, 45, 60, and 65 
decibels in the right ear; and pure tone thresholds of 25, 
30, 40, 55 and 60 decibels in the left ear.  In addition, 
Maryland CNC Test speech recognition scores were found to be 
less than 94 percent in each ear, with a score of 88 percent 
in the right ear, and 76 percent in the left.  

According to the 2004 VA examiner, the test administered at 
the time of the veteran's discharge was undoubtedly a crude 
test of sensitivity consisting of the veteran's ability to 
detect whispers and speech from a distance of 15 feet made by 
the person administering the test.  The examiner related that 
it would have been possible to pass such a test even with a 
hearing loss because of the inability to determine the level 
of the utterances made by the person administering the test, 
and because of the inability to determine which ear was 
responding to sound.  The examiner cited to several treatise 
materials in discussing whether the veteran's hearing loss 
was due to acoustic trauma or due to normal aging.  The 
examiner said that the veteran's pure tone thresholds were 
consistent with those given as "average" pure tone 
thresholds of individuals with presbycusis.  The examiner 
concluded that the veteran's hearing loss was not the result 
of acoustic trauma in service.  

The veteran testified at a Travel Board hearing in August 
2005.  He testified regarding his noise exposure in service.  
The veteran said that he was never provided with hearing 
protection during service.  He said that he would suffer from 
ringing in his ears after firing his weapon and that 
sometimes it took a long time before he could hear anybody 
talking.  

In reviewing the evidence of record the Board finds that the 
veteran is not entitled to service connection for a hearing 
loss disability.  The first documented complaint of hearing 
loss was in 2001, long after service.  Thus there is no 
evidence to show that the veteran exhibited symptomatology of 
a hearing loss, to a compensable degree, within one year 
after service.  Further, the January 2004 VA examination 
results do establish that the veteran suffers from a current 
hearing loss disability pursuant to the criteria set forth at 
38 C.F.R. § 3.385.  However, there is no competent evidence 
to link that hearing loss disability to the veteran's 
military service.

The veteran claims his hearing loss is due to exposure to 
acoustic trauma in service.  The VA examiner rejected that 
possibility.  She opined that the veteran's hearing loss was 
not due to any acoustic trauma sustained in service, but 
instead to presbycusis, which is the natural loss of hearing 
caused by age.  See Godfrey v. Brown, 8 Vet. App. 113, 120-
121 (1995).

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  The Board finds that the 
veteran's statements as to his exposure to acoustic trauma 
during combat establish such exposure.  While the veteran is 
competent to establish that he was exposed to acoustic trauma 
during service, he is not qualified to offer a medical 
opinion as to a link between such in-service acoustic trauma 
and a current hearing loss disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted above, the Court 
has held that 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  In this case, there is no credible competent 
evidence which tends to show that the veteran's current 
hearing loss disability is related to service.

At the time of the examination in January 2004, the examiner 
reviewed the veteran's service records, elicited a history 
from the veteran as to his noise exposure during service, and 
reviewed the results of audiometric testing before offering 
her opinion that the veteran's hearing loss was not due to 
any acoustic trauma sustained in service, but instead to the 
natural loss of hearing caused by age.  In view of the 
rationale offered by the examiner, and the total lack of 
competent medical evidence regarding any hearing loss during 
the veteran's military service and for more than fifty years 
thereafter, the Board finds the examiner's opinion to be 
persuasive.  

Inasmuch as there is no medical evidence tending to establish 
a link between the veteran's currently diagnosed hearing loss 
and any incident of his military service, his claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
the claim.  The record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a hearing loss 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).


ORDER

Service connection for hearing loss is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


